Name: Commission Delegated Regulation (EU) 2015/1557 of 13 July 2015 amending Regulation (EC) No 543/2009 of the European Parliament and of the Council of concerning crop statistics (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: agricultural structures and production;  agricultural activity;  cultivation of agricultural land;  economic analysis;  farming systems
 Date Published: nan

 19.9.2015 EN Official Journal of the European Union L 244/11 COMMISSION DELEGATED REGULATION (EU) 2015/1557 of 13 July 2015 amending Regulation (EC) No 543/2009 of the European Parliament and of the Council of concerning crop statistics (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 543/2009 of the European Parliament and of the Council of 18 June 2009 concerning crop statistics and repealing Council Regulations (EEC) No 837/90 and (EEC) No 959/93 (1), and in particular Article 6(2) thereof, Whereas: (1) Regulation (EC) No 543/2009 establishes the framework for the production of comparable Union statistics on annual crops. (2) Following a periodic review of the implementation of Regulation (EC) No 543/2009, in the interests of comparability it is deemed necessary to update some of the variable names and definitions so that they are applied and understood in a uniform manner. (3) Listed variables that have become obsolete should be discontinued. (4) Given that national production data should be comparable, the degree of humidity should be added to the production of some classes for plants that are harvested green. (5) Regulation (EC) No 543/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 543/2009 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 29.6.2009, p. 1. ANNEX Table 1 Crops from arable land n.e.c.= not elsewhere classified PART A Area under cultivation (1 000 hectares) Harvested production (1 000 tonnes) Yield (100 kg/ha) Transmission deadlines Variables 31 Jan 30 June 31 Aug 30 Sept 31 Jan 30 Sept 30 Sept 31 Oct 31 Jan 30 Sept 31 Aug year n year n year n year n year n + 1 year n + 1 year n year n year n + 1 year n + 1 year n Deadline number 1 2 3 4 5 6 7 8 9 10 11 MS above threshold MS above threshold MS above threshold All MSs All MSs All MSs All MSs All MSs All MSs All MSs MS above threshold Cereals for the production of grain (including seed) (1)     x R   x R  Cereals (excluding rice) for the production of grain (including seed) (1)     x x   x x  Common wheat and spelt (1)  x x x x R x x x R x Common winter wheat and spelt (1) x x x x x x x x x x x Durum wheat (1) x x x x x R x x x R x Rye and winter cereal mixtures (maslin) (1) x x x x x R x x x R x Barley (1)  x x x x R x x x R x Winter barley (1) x x x x x x x x x x x Oats (1)  x x x x x x x x x x Spring cereal mixtures (mixed grain other than maslin) (1)     x x   x x  Grain maize and corn-cob-mix (1)  x x x x R x x x R x Triticale (1) x x x x x x x x x x x Sorghum (1)  x x x x x x x x x x Other cereals n.e.c. (buckwheat, millet, canary seed, etc.) (1)     x x   x x  Rice (1)  x x x x x x x x x x Rice Indica     x x   x x  Rice Japonica     x x   x x  PART B Area under cultivation (1 000 hectares) Harvested production (1 000 tonnes) Yield (100 kg/ha) Transmission deadlines Variables 31 Jan 30 June 31 Aug 30 Sept 31 March 30 Sept 30 Sept 31 Oct 31 March 30 Sept 31 Aug year n year n year n year n year n + 1 year n + 1 year n year n year n + 1 year n + 1 year n Deadline number 1 2 3 4 5 6 7 8 9 10 11 MS above threshold MS above threshold MS above threshold All MSs All MSs All MSs All MSs All MSs All MSs All MSs MS above threshold Dry pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) (1)     x R   x x  Field peas (1)  x x x x x x x x x x Broad and field beans (1)  x x x x x  x x x  Sweet lupins (1)     x x   x x  Other dry pulses and protein crops n.e.c.     x x      Root crops     x x      Potatoes (including seed potatoes)  x x x x x  x x x  Sugar beet (excluding seed)  x x x x R  x x R  Other root crops n.e.c.     x x      Industrial crops     x x      Rape and turnip rape seeds (1)  x x x x R x x x R x Winter rape and turnip rape seeds x x x x x x x x x x x Sunflower seed (1)  x x x x R x x x R x Soya (1)  x x x x R x x x R x Linseed (oil flax) (1)     x R   x x  Cotton seed (1)         x x  Other oilseed crops n.e.c. (1)     x x      Fibre flax     x R   x x  Hemp     x x   x x  Cotton fibre     x R   x x  Tobacco     x R   x R  Hops     x x   x x  Aromatic medicinal and culinary plants     x x      Energy crops n.e.c.     x x   x x  Plants harvested green from arable land     x x      Temporary grasses and grazings     x x      Leguminous plants harvested green     x x      Green maize (1)  x x x x x x x x x x Other cereals harvested green (excluding green maize) (1)     x x   x x  NB: Estimates for columns 1, 2, 3 and 11 are compulsory for Member States with average national production per year in the last three years above: 3 000 000 tonnes for common wheat and spelt, 1 000 000 tonnes for durum wheat, 900 000 tonnes for barley, 100 000 tonnes for rye and winter cereal mixtures (maslin), 1 500 000 tonnes for grain maize and corn-cob-mix, 200 000 tonnes for triticale, 150 000 tonnes for oats, 150 000 tonnes for sorghum, 150 000 tonnes for rice, 70 000 tonnes for field peas, 50 000 tonnes for broad and field beans, 300 000 tonnes for rape and turnip rape seeds, 200 000 tonnes for sunflower seed, 60 000 tonnes for soya, 700 000 tonnes for potatoes (including seed potatoes), 2 500 000 tonnes for sugar beet (excluding seed), and 4 500 000 tonnes for green maize. Table 2 Fresh vegetables (including melons), strawberries and cultivated mushrooms Harvested area (1 000 hectares) Harvested production (1 000 tonnes) Transmission deadlines Variables 31 March year n + 1 31 March year n + 1 Deadline number 1 2 Fresh vegetables (including melons) and strawberries x  Brassicas   Cauliflower and broccoli x x Cabbages x x Leafy and stalked vegetables (excluding brassicas)   Leeks x x Celery x x Lettuces x x Lettuces under glass or high accessible cover (2) x  Endives x x Spinach x x Asparagus x x Chicory for fresh consumption x x Artichokes x x Vegetables cultivated for fruit (including melons)   Tomatoes x x Tomatoes for fresh consumption x x Tomatoes under glass or high accessible cover (2) x  Cucumbers x x Cucumbers under glass or high accessible cover (2) x  Gherkins x x Eggplants x x Courgettes and marrows x x Muskmelons x x Watermelons x x Peppers (capsicum) x x Peppers (capsicum) under glass or high accessible cover (2) x  Root, tuber and bulb vegetables   Carrots x x Onions x x Shallots x x Celeriac x x Radishes x x Garlic x x Fresh pulses x  Fresh peas x x Fresh beans x x Strawberries x x Strawberries under glass or high accessible cover (2) x  Cultivated mushrooms x x Table 3 Permanent crops for human consumption Production area (1 000 hectares) Harvested production (1 000 tonnes) Transmission deadlines Variables 31 March year n + 1 31 March year n + 1 30 September year n + 1 Deadline number 1 2 3 Permanent crops for human consumption x   Fruits from temperate climate zones    Apples x x  Apples for fresh consumption  x  Pears x x  Peaches x x  Nectarines x x  Apricots x x  Cherries x x  Sour cherries x x  Plums x x  Fruits from subtropical and tropical climate zones    Figs x x  Kiwis x x  Avocados x x  Bananas x x  Berries (excluding strawberries)    Blackcurrants x x  Raspberries x x  Nuts (3)    Walnuts x x  Hazelnuts x x  Almonds x x  Chestnuts x x  Citrus fruits (3) x   Oranges x  x Small citrus fruits x  x Satsumas x  x Clementines x  x Lemons and acid limes x  x Pomelos and grapefruit x  x Grapes (3) x x  Grapes for wines x x  Grapes for wines with protected designation of origin (PDO) x x  Grapes for wines with protected geographical indication (PGI) x x  Grapes for other wines n.e.c. (without PDO/PGI) x x  Grapes for table use x x  Grapes for raisins x x  Olives (3)    Olives for table use x x  Olives for oil x x  n.e.c.= not elsewhere classified Table 4 Agricultural land use Main area (1 000 hectares) Transmission deadline Variables 30 Sept year n + 1 Utilised agricultural area R Arable land R Cereals for the production of grain (including seed) x Dry pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) x Potatoes (including seed potatoes) x Sugar beet (excluding seed) x Industrial crops x Plants harvested green from arable land x Fresh vegetables (including melons) and strawberries x Flowers and ornamental plants (excluding nurseries) x Other arable land crops n.e.c. x Fallow land R Permanent grassland R Permanent crops x Fruits, berries and nuts (excluding citrus fruits, grapes and strawberries) R Grapes R Olives R Nurseries x n.e.c.= not elsewhere classified (1) Figures on production for these products shall be given in average degree of humidity, which each Member State shall communicate to the Commission in January/March of year n + 1 (column 9). (2) Estimates are compulsory for Member States with a national harvested area of 500 ha or more. (3) Estimates are compulsory for Member States with a national production area of 500 ha or more.